PER CURIAM.
Linkside at Baymeadows, Inc., timely filed this appeal seeking review of an order, entitled “Final Judgment,” that entered a money judgment on Count V of the Complaint and reserved jurisdiction “to dispose of any remaining issues regarding satisfaction of the Claim of Lien....” Steven and Janice Rowe filed a timely notice of cross-appeal seeking review of an earlier order that addressed Counts I-IV of the Complaint as well as the Counterclaim. Because these orders are not final, the appeal and cross-appeal are premature and must be dismissed for lack of jurisdiction. Fla. R.App. P. 9. 110(J); Odham v. Mouat, 484 So.2d 95 (Fla. 1st DCA 1986); Couch v. Tropical Breeze Resort Assn., Inc., 867 So.2d 1219 (Fla. 1st DCA 2004). Contrary to the appellees/cross-appellants’ assertion, the remaining issue is interrelated with the other issues in this case involving homeowner’s assessments and it is not merely attorney’s fees.
DISMISSED.
DAVIS, BENTON, and CLARK, JJ., concur.